387 F.2d 384
Jimmy Lee CLARK, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Appellee.
No. 24758.
United States Court of Appeals Fifth Circuit.
December 21, 1967.

Jimmy Lee Clark, pro se.
George R. Georgieff, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before MARIS,* THORNBERRY and AINSWORTH, Circuit Judges.
PER CURIAM:


1
This is an appeal by a Florida state prisoner from the denial by the District Court for the Middle District of Florida of his petition for a writ of habeas corpus. The appellant had been convicted in a Florida state court of the crime of rape. His petition was based on his contention that his plea of guilty to the offense was involuntary in that it was induced by threats and beatings by the arresting officers. The district court heard the testimony of the appellant and of the officers in question. The court found that the plea was voluntarily made. This Court has examined the record and is satisfied that no error was committed by the district court.


2
Affirmed.



Notes:


*
 Of the Third Circuit, sitting by designation